                           THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION

MARY HEPFNER                                               )
                                                           )
                                    Plaintiff              )
                                                           )
                   vs.                                     )
                                                           )
                                                                          Case No.: 2:18-cv-1112-JPS
                                                           )
                                                           )
REV-1 SOLUTIONS, LLC, et al.                               )
                                                           )
                                    Defendants             )


     MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS REV-1 SOLUTIONS,
    LLC’S, MED-1 SOLUTIONS, LLC’S, COMPLETE BILLING SERVICES, LLC’S, AND
                  WILLIAM JOSEPH HUFF’S MOTION TO DISMISS

            Defendants, Rev-1 Solutions, LLC (“Rev-1”), Med-1 Solutions, LLC (“Med-1”),

Complete Billing Services, LLC (“Complete Billing”), and William Joseph Huff (collectively

“movants”) 1, respectfully submit this memorandum of law in support of their Motion to Dismiss

Plaintiff’s Class Action Complaint brought pursuant to Federal Rules of Civil Procedure 12(b)

(2) and (6).

                                      PRELIMINARY STATEMENT

            Plaintiff has filed a Class Action Complaint (“Complaint”) against movants, and other

defendants, seeking to recover damages on her own behalf and on behalf of other “class

members;” she alleges to have claims that are based on the same “factual and legal theories.”

(Class Action Complaint, attached hereto as Exhibit “1,” ¶¶62-65) Plaintiff seeks to recover




1
  William Joseph Huff and Complete Billing seek dismissal under Rule 12(b)(2) on the grounds that the Court lacks
personal jurisdiction over them. Without waiving their challenge to personal jurisdiction or their right to appeal any
adverse ruling, in the alternative only, and only in the event the Court rules that it has personal jurisdiction over
them, Mr. Huff and Complete Billing join the other movants in their Rule 12(b)(6) motion.

                                                          1
1631397.1
             Case 2:18-cv-01112-JPS Filed 10/24/18 Page 1 of 16 Document 29
against movants for alleged violation of the Fair Debt Collection Practices Act (“FDCPA”), 15

U.S.C. §1692, and the Wisconsin Consumer Transaction – Debt Collection Act (“Debt

Collection Act”), Wis. Stat. §427.104. Plaintiff’s causes of action are premised entirely on her

allegations that (1) Rev-1 did not hold a Wisconsin collection agency license at the time it mailed

a letter to her seeking to collect a debt (Ex. “1,” ¶¶7, 8, 38, 39, 43, 57-58, 60-61); and (2) as best

can be gleaned from the confusing assertions in the Complaint, Defendants Med-1, Complete

Billing, and Mr. Huff (in his capacity as a shareholder of those entities), are jointly and severally

liable for any misconduct by Rev-1 because they and other Defendants do not observe

appropriate corporate formalities, are undercapitalized, and/or comingle assets. (Ex. “1,” ¶¶21-

31).

            Pursuant to Rule 12(b)(2), the Complaint should be dismissed against Mr. Huff and

Complete Billing because they are domiciled in Florida and have no contacts with the State of

Wisconsin sufficient to justify the exercise of personal jurisdiction over them under Wisconsin’s

Long Arm Statute, Wis. Stat. § 801.05, or the requirements of due process. Should the Court

find that it has jurisdiction over Mr. Huff and/or Complete Billing, which is denied, then venue is

improper as to those Defendants under the provisions of 28 U.S.C. §1406(a) and they seek

dismissal of the causes of action asserted against them pursuant to Rule 12(b)(3).

            Pursuant to Rule 12(b)(6), the Complaint should be dismissed because the factual

allegations contained therein defeat Plaintiff’s 2 causes of action under the FDCPA and Debt

Collection Act. In the Complaint, Plaintiff admits that Rev-1 “held a Wisconsin collection

agency license from Oct. 1, 2012 through June 30, 2017.” (Ex. “1,” ¶42) The collection letter

she complains of is dated April 14, 2017. (Ex. “1,” at “Exhibit A”) The letter coupled with


2
Because Plaintiff’s Complaint fails to state a cause of action upon which relief may be granted, no purported “class
member” can maintain any cause of action on the facts plead.

                                                         2
1631397.1
             Case 2:18-cv-01112-JPS Filed 10/24/18 Page 2 of 16 Document 29
Plaintiff’s own allegations regarding Rev-1’s licensure establish that it was licensed to send the

letter and her causes of action fail as a matter of law. Furthermore, Plaintiff’s “Exhibit A”

establishes that her causes of action against movants under Wisconsin law and the FDCPA are

barred and precluded by the applicable one year statutes of limitations.

            To the extent that Plaintiff’s Complaint purports to state a cause of action against

movants under the theory that they are liable for the debts of Rev-1 because they have engaged

in corporate malfeasance, those allegations are insufficient to state a claim upon which relief

may be granted.


                                           MATERIAL FACTS

                    Plaintiff’s Allegations Regarding Wrongful Conduct of Rev-1

            The crux of Plaintiff’s Complaint is that Rev-1 violated the FDCPA and the Wisconsin

Debt Collection Act because it mailed a “debt collection” letter to her on July 26, 2107 when it

did not hold a Wisconsin collection agency license. (Ex. “1,” ¶¶32, 38, 56-61) In her

Compliant, Plaintiff admits that Rev-1 held a Wisconsin collection agency license from October

1, 2012 through June 30, 2017. (Ex. 1, ¶42)

            Plaintiff attaches the letter that was mailed to her as “Exhibit A.” to her Complaint. (Id.,

¶32) The letter is dated April 14, 2017. (Id., Ex. “A”) The letter is printed on Rev-1 letterhead

paper and is “signed” by Rev-1. (Id.) The letter does not bear the name of any other movant.

(Id.)


             William Joseph Huff And Complete Billing Are Not Citizens Of Wisconsin
                              Or Engaged In Any Activities Here

            As attested in his Affidavit, Defendant William Joseph Huff is a resident of Florida.

(Affidavit, attached hereto as Exhibit “2,” ¶2) Plaintiff admits this in her Complaint. (Id., ¶18)



                                                      3
1631397.1
             Case 2:18-cv-01112-JPS Filed 10/24/18 Page 3 of 16 Document 29
Mr. Huff has not been to the State of Wisconsin since 2016, when he was there on vacation at the

Wisconsin Dells. (Id., ¶3) He does not perform or solicit any work in the State of Wisconsin.

(Id., ¶4)

            Mr. Huff is the Owner and President of Complete Billing, a limited liability corporation

organized under the laws of the State of Indiana with its principle place of business in Indiana.

(Id., ¶¶1, 6) Complete Billing is not licensed to do, nor does it do, any business within the State

of Wisconsin. (Id., ¶9) It does not maintain an office or employees in Wisconsin, does not enter

into contracts with entities or individuals located in Wisconsin, and does not have a registered

agent in Wisconsin. (Id.) Complete Billing is not licensed as a debt collector in Wisconsin and

does not collect debts from individuals with Wisconsin addresses or do any business in

Wisconsin. (Id., ¶10)

            Neither Mr. Huff personally nor Complete Billing had any involvement in mailing the

collection letter identified as “Exhibit A” to Plaintiff’s Complaint or directing that it be mailed.

(Id., ¶¶5, 7) Neither Mr. Huff nor Complete Billing ever contacted Plaintiff, by mail or any other

means, in the State of Wisconsin. (Id., ¶8) Neither Mr. Huff nor Complete Billing has engaged

in any of the activities enumerated in the Wisconsin Long arm Statute, Wis. Stat. § 801.05(1) –

(11). (Id., ¶¶11-12)

                 Plaintiff’s Allegations Regarding The Corporate Status of Movants

            Plaintiff alleges that Rev-1, a foreign limited liability company with its principal place of

business in Indiana, is engaged in the business of a collection agency, using the mails and

telephone to collect consumer debts originally owed to others. (Id., ¶¶6-7) She alleges that

“Rev-1 is one of seven ‘divisions’ of the ‘RevOne Companies,’ which were ‘founded in 2003 as

a collections and account receivable management company.’” (Id., ¶11) She alleges that Med-1

and Complete Billing, both foreign limited liability companies, are also “divisions” of the

                                                      4
1631397.1
             Case 2:18-cv-01112-JPS Filed 10/24/18 Page 4 of 16 Document 29
“RevOne Companies, and share offices with RevOne Companies in Indiana. (Id., ¶¶12-13, 15)

She alleges that Mr. Huff, who resides in Florida, is the Registered Agent for the “RevOne

Divisions,” and the sole manager and Florida registered agent of the RevOne Companies. (Id.,

¶¶18-19)

            In her Complaint, Plaintiff further alleges that:


                   20.    Upon information and belief, RevOne Companies and
                   some, or all, of the RevOne Divisions act as corporate shell
                   companies or corporate holding companies.

                   21.  Upon information and belief, RevOne Companies and the
                   RevOne Divisions share common shareholders and directors.

                   22.     Upon information and belief, RevOne Companies and
                   some, or all, of the RevOne Divisions are undercapitalized, relying
                   on RevOne Companies, other RevOne Divisions, or Huff to pay
                   their operating expenses.

                   23.    Upon information and belief, some, or all, of RevOne
                   Companies and the RevOne Divisions do not hold shareholder
                   meetings and do not maintain formal corporate recordkeeping.

                   24.      Upon information and belief, RevOne Companies and
                   some, or all, of the RevOne Companies were organized and
                   continue to be used, in whole or in part, for the purposes of
                   promoting fraud, injustice, or illegal activities, including
                   artificially deflating the net worth of certain RevOne Divisions
                   (including Rev-1) in order to reduce those companies’ FDCPA
                   class action liability….

                   25.    Upon information and belief, some, or all, of the RevOne
                   Divisions are used to pay the obligations of other RevOne
                   Divisions.

                   26.  Upon information and belief, some, or all, of RevOne
                   Companies’, RevOne Divisions’, and Huff’s assets and affairs are
                   commingled.

                   27.    Upon information and belief, some, or all, of RevOne
                   Companies and the RevOne Divisions, fail to observe required
                   corporate formalities, including the holding of shareholder
                   meetings, maintaining bylaws, and other corporate formalities.


                                                      5
1631397.1
             Case 2:18-cv-01112-JPS Filed 10/24/18 Page 5 of 16 Document 29
                   28.      Upon information and belief, some, or all, of RevOne
                   Companies’ and the RevOne Divisions’ shareholders—including
                   William Joseph Huff—engage in acts or conduct ignoring,
                   controlling, or manipulating the corporate form, including by
                   artificially reducing Rev-1’s net worth.

                   29.     Upon information and belief, some, or all, of RevOne
                   Companies and the RevOne Divisions are not operated separately,
                   but rather are managed as one enterprise through their
                   interrelationship to cause illegality, fraud, or injustice or to permit
                   Rev-1 to escape liability arising out of an operation conducted
                   Rev-1 for the benefit of the RevOne Companies and William
                   Joseph Huff.

                   30.    Upon information and belief, the RevOne Companies and
                   the RevOne Divisions together are a single business enterprise
                   corporation that has intermingling of business transactions,
                   functions, property, employees, funds, records, and corporate
                   names in dealing with the public….

(Id., ¶¶20-30)

            Plaintiff asserts that “courts may disregard the separateness of the affiliated corporate

entities, and hold the corporations jointly and severally liable for one another’s debts” under

circumstances such as those she alleges. (Id., ¶31)


                                               ARGUMENT

                 RULE 12(B)(2) AND (3) MOTION OF WILLIAM JOSEPH HUFF
                                 AND COMPLETE BILLING

I.          LEGAL STANDARD

            When a defendant has made a motion to dismiss under Rule 12(b)(2) of the Federal Rules

of Civil Procedure, a plaintiff has the burden of establishing the existence of personal jurisdiction

over the defendant. Purdue Research Foundation v. Sanofi-Synthelabo, 338 F.3d 773, 782 (7th

Cir. 2003). “In order to establish jurisdiction under the long-arm statute, the plaintiff must allege

jurisdictional facts that pertain to the cause of action.” Turnock v. Cope, 816 F.2d 332, 334 (7th

Cir. 1987). A plaintiff must provide sufficient evidence to establish at least a prima facie case of


                                                      6
1631397.1
             Case 2:18-cv-01112-JPS Filed 10/24/18 Page 6 of 16 Document 29
personal jurisdiction. Id. at 333. When the defendant has brought a motion to dismiss for lack of

personal jurisdiction under Rule 12(b)(2) and/or Rule 12(b)(3), allegations in the complaint are

to be accepted as true, unless they are controverted by the defendant’s affidavits. See Id.; Deb v.

Sirva, Inc., 832 F.3d 800, 809 (7th Cir. 2016) (“Rule 12(b)(3) is a somewhat unique context of

dismissal in that a court may look beyond the mere allegations of a complaint, and need not view

the allegations of the complaint as the exclusive basis for its decision.”)


            Plaintiff has the burden of establishing jurisdiction under the long-arm statute. Johnson

Litho Graphics of Eau Claire, Ltd. v. Sarver, 344 Wis. 2d 374, 384-385, 824 N.W.2d 127, 132

(Wisc. App. 2013). Brunswick Corp. v. Suzuki Motor Co., 575 F. Supp. 1412, 1416 (E.D. Wisc.

1983).


II.         THE COURT LACKS PERSONAL JURISDICTION OVER MR. HUFF AND
            COMPLETE BILLING

            On the facts attested to by Mr. Huff in his Affidavit, the Court lacks personal jurisdiction

over him and Complete Billing. They are not citizens of Wisconsin and they have engaged in no

conduct invoking the benefits and protections of Wisconsin law. Plaintiff does not allege that

Mr. Huff or Complete Billing had anything to do with sending her the collection letter she

identifies as “Exhibit A” or that they otherwise caused damaged to a person or property in

Wisconsin. Plaintiff cannot her burden of establishing personal jurisdiction here.

            “[T]he exercise of jurisdiction must comport with due process requirements under the

Fourteenth Amendment so that maintaining the lawsuit does not offend ‘traditional notions of

fair play and substantial justice.” Johnson, 824 N.W.2d at 132 (quoting International Shoe Co.

v. Washington, 326 U.S. 310, 316, 66 S. Ct. 154, 90 L. Ed. 95 (1945)). That standard cannot be




                                                     7
1631397.1
             Case 2:18-cv-01112-JPS Filed 10/24/18 Page 7 of 16 Document 29
met on the facts of record and Mr. Huff and Complete Billing should be dismissed from this case

because they are not subject to personal jurisdiction in Wisconsin.


III.        THE COURT SHOULD DISMISS THIS ACTION FOR IMPROPER
            VENUE, UNDER 28 U.S.C. §1406(A) AND PURSUANT TO RULE 12(B)(3)

            The general venue statute of the United States Code provides three instances where venue

is proper, where jurisdiction is not founded solely on diversity:


                   (b)     A civil action wherein jurisdiction is not founded solely on
                           diversity of citizenship may, except as otherwise provided by law,
                           be brought only in (1) a judicial district where any defendant
                           resides, if all defendants reside in the same State, (2) a judicial
                           district in which a substantial part of the events or omissions
                           giving rise to the claim occurred, or a substantial part of property
                           that is the subject of the action is situated, or (3) if there is no
                           district in which an action may otherwise be brought as provided in
                           this section, any judicial district in which any defendant is
                           subject to the court's personal jurisdiction with respect to such
                           action.

28 U.S.C. §1391(b) (emphasis supplied).

            In all three instances, venue is only proper where the defendants reside, where the

conduct occurred, or where the court can exercise personal jurisdiction. It is not proper where

the plaintiff resides. Plaintiff resides in Wisconsin but Mr. Huff and Complete Billing do not.

Mr. Huff is a resident of Florida and Complete Billing is an Indiana limited liability corporation

with its principle place of business there. (Ex. “2,” ¶¶2, 6) Plaintiff does not allege that either

Defendant engaged in conduct in Wisconsin that allegedly caused her harm. 3 In fact, neither was



3
  To the extent that Plaintiff’s allegations about corporate malfeasance can be read to state a cause of action against
Mr. Huff and Complete Billing, which is denied and further discussed in Section IV of the Rule 12(b)(6) Motion,
infra, Plaintiff does not allege that any of the corporate improprieties took place in Wisconsin. On the contrary, the
Complaint states that (1) the corporate entities involved are all organized under the laws of Florida and Indiana (Ex.
“1,” ¶¶6, 10, 13-17); and (2) Mr. Huff is a resident of Florida (Id., ¶18). The only reasonable inference that can be
drawn from the allegations is that any alleged corporate malfeasance engaged in by movants took place in Indiana or
Florida.

                                                          8
1631397.1
             Case 2:18-cv-01112-JPS Filed 10/24/18 Page 8 of 16 Document 29
responsible for mailing the collection letter which is the basis for her lawsuit. (Id., ¶¶5, 7)

Given that neither Defendant is present in Wisconsin, any wrongful conduct by them in

Wisconsin, or the ability to exercise personal jurisdiction, this Court should dismiss the lawsuit

against Mr. Huff and Complete Billing for improper venue.

                                        RULE 12(b)(6) MOTION

I.          LEGAL STANDARD

            “A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the complaint to

state a claim upon which relief may be granted.” Jones v. Int'l Ass'n of Bridge Structural

Ornamental & Reinforcing Iron Workers, 864 F. Supp. 2d 760, 765 (E.D. Wisc. 2012). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129

S. Ct. 1937, 1949 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct.

1955 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing, Twombly, 550 U.S. at 566).

            Federal Rule of Civil Procedure 8(2) requires that the plaintiff give the defendant fair

notice of what the claim is and the grounds upon which it rests. Twombly, 550 U.S. at 555. Rule

8 “demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal,

556 U.S. at 678. A pleading that offers “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action” is insufficient, as is one that contains only “[t]hreadbare recitals of

the elements of a cause of action, supported by mere conclusory statements.” Id.

            A court considering a motion to dismiss should first identify pleadings that, “because

they are no more than conclusions, are not entitled to the assumption of truth.” Id.at 679. To

meet the pleading standard, each legal conclusions must be supported by factual allegations. Id.

                                                     9
1631397.1
             Case 2:18-cv-01112-JPS Filed 10/24/18 Page 9 of 16 Document 29
“The tenet that a court must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions.” Id. at 678. Moreover, the court is “‘not bound to accept as

true a legal conclusion couched as a factual allegation.’” Id. (quoting Twombly, 550 U.S. at

555). Rule 8 “does not unlock the doors of discovery for a plaintiff armed with nothing more

than conclusions.” Id. at 678-79.


II.         THE COLLECTION LETTER ATTACHED TO PLAINTIFF’S COMPLAINT
            DEFEATS HER CAUSES OF ACTION

            Federal Rule of Civil Procedure 10(c) states: “A copy of a written instrument that is an

exhibit to a pleading is a part of the pleading for all purposes.” When an exhibit to a complaint

contradicts the allegations in the complaint, the exhibit controls, even when considering a motion

to dismiss. Bogie v. Rosenberg, 705 F.3d 603, 609 (7th Cir 2013) (citing Forrest v. Universal

Savings Bank, F.A., 507 F.3d 540, 542 (7th Cir. 2007)); Associated Builders, Inc. v. Alabama

Power Co., 505 F.2d 97, 100 (5th Cir. 1974) (“If the appended document reveals facts which

foreclose recovery as a matter of law, dismissal is appropriate.”)). “Thus, a plaintiff ‘may plead

himself out of court by attaching documents to the complaint that indicate that he or she is not

entitled to judgment.’” Massey v. Merrill Lynch & Co., 464 F.3d 642, 645 (7th Cir. 2006)

(quoting Centers v. Centennial Mortg., Inc., 398 F.3d 930, 933 (7th Cir. 2005)); see also Clark v.

City of Braidwood, 318 F.3d 764, 767 (7th Cir. 2003).

            Plaintiff has pleaded herself out of court here. 4 She alleges that Rev-1 held a Wisconsin

collection agency license from October 1, 2012 through June 30, 2017. (Ex. 1, ¶42) The

collection letter she attaches to her Complaint as the foundation for all of her causes of action is

dated April 14, 2017. The letter Plaintiff chose to rely on to support her claims directly


4
 Since Plaintiff has no viable cause of action against movants, she cannot properly represent any member of a
purported class.

                                                        10
1631397.1
             Case 2:18-cv-01112-JPS Filed 10/24/18 Page 10 of 16 Document 29
contradicts her allegation that it was mailed when Rev-1 was unlicensed. The letter controls and

defeats her causes of action under the FDCPA and Debt Collection Act. Bogie, 705 F.3d at 609;

Forrest, 507 F.3d at 542; Massey, 464 F.3d at 645; Centers, 398 F.3d at 933. Her Complaint

against movants 5 should be dismissed in its entirety.


III.        THE COLLECTION LETTER ATTACHED TO PLAINTIFF’S COMPLAINT
            ESTABLISHES THAT HER CLAIMS UNDER WIS. STAT. § 427.104 AND THE
            FDCPA ARE TIME BARRED

            Plaintiff alleges that movants are liable to her under Wis. Stat. § 427.104 and the FDCPA

because the letter she attaches as “Exhibit A” “falsely represented Rev-1’s licensing status.”

(Ex. “1,” ¶¶60-61) Wis. Stat. § 425.307 states that “[a]ny action brought by a customer to

enforce rights pursuant to chs. 421 to 427 shall be commenced within one year after the date of

the last violation of chs. 421 to 427.” The FDCPA requires that an action to remedy a violation

be brought “within one year from the date on which the violation occurs.” 15 U.S.C. § 1692k(d);

Gajewski v. Ocwen Loan Servicing, 650 F. App'x 283, 285 (7th Cir. 2016). The only alleged

violation of § 427.104 complained of by Plaintiff was the mailing of “Exhibit A.” The date on

the letter is April 14, 2017. Plaintiff filed her Complaint on July 18, 2018. (Doc 1) Her causes

of action under Wisconsin’s Debt Collection Act and the FDCPA were barred by the statute of

limitations at that time. Her cause of action against movants should be dismissed. Clark, 318

F.3d at 767 (“[A] plaintiff can plead himself out of court if he alleges facts that affirmatively

show that his suit is time-barred”).




5
  Mr. Huff and Complete Billing join in the Rule 12(b)(6) motion only if the Court finds that it has personal
jurisdiction over them.

                                                         11
1631397.1
             Case 2:18-cv-01112-JPS Filed 10/24/18 Page 11 of 16 Document 29
IV.         PLAINTIFF’S LEGAL CONCLUSIONS ABOUT MOVANTS’ CORPORATE
            AFFAIRS DO NOT STATE A CLAIM UPON WHICH RELIEF MAY BE
            GRANTED


            A.     “PIERCING THE CORPORATE VEIL” IS A REMEDY, NOT A CAUSE OF ACTION

            The only defendant alleged to have committed a wrongful act causing harm to Plaintiff

by sending her a collection letter is Rev-1. Nevertheless, she has named seven other corporate

entities, including an insurance company, and Mr. Huff as defendants to this lawsuit. “Upon

information and belief,” Plaintiff alleges that “some or all” of the corporate defendants “act as

corporate shell or holding companies,” have common shareholders or directors, are

undercapitalized, comingle assets, and do not observe appropriate corporate formalities. (Ex.

“1,” ¶¶20-30) She further alleges that “some or all” of the corporate defendants’ shareholders,

including Mr. Huff, “engage in acts or conduct ignoring, controlling, or manipulating corporate

form, including by artificially reducing Rev-1’s net worth.” (Id., ¶28) Plaintiff states that the

corporate entities are operated as “a single business enterprise” to “cause illegality, fraud, or

injustice or to permit Rev-1 to escape liability” arising out of its operations. (Id., ¶¶29-30) She

asserts that “courts may disregard the separateness of the affiliated corporate entities, and hold

the corporations jointly and severally liable for one another’s debts” under circumstances such as

those she alleges. (Id., ¶31) Plaintiff does not state a cause of action upon which relief may be

granted.

            To the extent that Plaintiff’s allegations attempt to make out a claim for relief based on

the theory that “the corporate veil” separating the corporate movants and/or Mr. Huff can be

“pierced” to avoid injustice, her efforts must fail. “Piercing the corporate veil is an equitable

remedy.” Consumer's Co-op of Walworth County v. Olsen, 419 N.W.2d 211, 213 (Wisc.1988)




                                                     12
1631397.1
             Case 2:18-cv-01112-JPS Filed 10/24/18 Page 12 of 16 Document 29
(citing Wiebke v. Richardson & Sons, Inc., 265 N.W.2d 571 (1978)); Laborers' Pension Fund v.

Lay-Com, Inc., 580 F.3d 602, 610 (7th Cir. 2009). It is not a cause of action.

            B.     PLAINTIFF HAS NOT ALLEGED FACTS ENTITLING HER TO THE REMEDY SOUGHT

            The equitable remedy of “veil-piercing” is governed by the law of the state where the

corporations at issue are incorporated. Laborers' Pension Fund, 580 F.3d at 610; Select

Creations v. Paliafito Am., 852 F. Supp. 740, 774 (E.D. Wisc. 1994). Complete Billing is an

Indiana limited liability corporation, as is Rev-1. (Ex. “2,” ¶¶5, 6; Ex. “1,” ¶6) Plaintiff’s

Complaint indicates that the other corporate movants are Indiana limited liability corporations.

(Ex. “1,” ¶15)

            In Indiana, “[w]hether the party seeking to disregard corporate existence has met this

burden is a highly fact-sensitive question.” CBR Event Decorators, Inc. v. Gates, 962 N.E.2d

1276, 1281-1283 (Ind. App. 2013) (citing Cmty. Care Ctrs., Inc. v. Hamilton, 774 N.E.2d 559,

565 (Ind. Ct. App. 2002)). The party seeking to pierce the corporate veil bears the burden of

establishing that: (1) the corporate form was ‘so ignored, controlled or manipulated that it was

the mere instrumentality of another’ and (2) ‘that the misuse of the corporate form would

constitute a fraud or promote injustice.’” Id. (quoting Escobedo v. BMH Health Assocs., Inc.,

818 N.E.2d 930, 933 (Ind. 2004)). To establish entitlement to the remedy, it is essential that the

plaintiff show a causal connection between the corporate misconduct alleged and the harm to

him.


                   Importantly, we have declined to disregard corporate identity
                   where a party seeking to pierce the corporate veil failed to
                   ‘designate[] evidence [establishing that] these corporations abused
                   the corporate form or that such abuse would result in a fraud or
                   injustice to him.’




                                                    13
1631397.1
             Case 2:18-cv-01112-JPS Filed 10/24/18 Page 13 of 16 Document 29
CBR Event Decorators, 962 N.E.2d at 1284 (quoting Massey v. Conseco Servs., L.L.C., 879

N.E.2d 605, 609 (Ind. Ct. App. 2008)) (emphasis in original).

            In Florida, piercing the corporate veil is available as a remedy “where the corporation's

controlling shareholder formed or used the corporation to defraud creditors by evading liability

for preexisting obligations.” Braswell v. Ryan Invs., Ltd., 989 So. 2d 38, 38, (Fla. App. 2008);

see also, Mason v. E. Speer & Assocs., Inc., 846 So. 2d 529, 534 (Fla. App. 2003) (holding that

judgment holder did not prove that shareholder’s improper transactions, which “were not in

response to any liability that the corporation had incurred, . . were made with a deliberate

attempt to mislead creditors.”).

            Here, Plaintiff does not allege that (1) she has a pre-existing judgment against any

movant; (2) that she has been unable to collect the judgment because of the judgment debtor’s

inability to satisfy it; or (3) that her inability to collect on the debt owed is causally related to any

corporate malfeasance. Therefore, she is not entitled to invoke the “piercing the corporate veil”

remedy against any movant under Florida or Indiana law on the facts alleged.


            C.     PLAINTIFF’S ALLEGATIONS ARE INSUFFICIENT TO STATE A CLAUSE OF ACTION

            Plaintiff alleges that “upon information and belief,” movants were engaged in a “laundry

list” of corporate irregularities, including co-mingling assets, disregarding separateness of

corporate entities, and “artificially reducing Rev-1’s net worth.” Plaintiff does not state a single

fact on which she bases her “information and belief.” Paragraphs 20-30 of Plaintiff’s Complaint

are nothing more than a “formulaic recitation of the elements of a [purported] cause of action”

for corporate veil piercing. Iqbal, 556 U.S. at 678. Even if this is a cause of action, which is

denied, Plaintiff’s allegations are insufficient to state such a claim under Twombly’s standard for

proper pleading. In fact, all of the allegations in paragraphs 20-30 are mere conclusions of law,


                                                    14
1631397.1
             Case 2:18-cv-01112-JPS Filed 10/24/18 Page 14 of 16 Document 29
conclusory statements, and/or legal conclusions couched as factual allegations which are

insufficient to place movants on notice of what Plaintiff’s claim is and the factual grounds upon

which it rests. As such, the Court need not give credence to any of Plaintiff’s allegations when

considering this motion to dismiss. Iqbal, 556 U.S. at 678.

            To survive a motion to dismiss, a complaint must contain sufficient factual matter, to give

rise to a reasonable inference that the defendant is liable for the misconduct alleged. Iqbal, 556

U.S. at 678; Twombly, 550 U.S. at 570. Plaintiff’s Complaint contains no such factual

information. She provides no specific allegations of fact supporting entitlement to pierce the

corporate veil (particularly since she has not alleged the inability to satisfy an existing judgment

against Rev-1 and/or that corporate malfeasance has otherwise caused her harm). To the extent

that the Complaint purports to state a cause of action founded on corporate malfeasance, it

should be dismissed.


            WHEREFORE, Defendants Rev-1 Solutions, LLC, Med-1 Solutions, LLC, Complete

Billing Services, LLC, and William Joseph Huff respectfully request that this Court grant their

motions to dismiss with prejudice.


                                                 Respectfully submitted,


                                                 /s/ Daniel L. Polsby
                                                 CLAUSEN MILLER P.C.

PAIGE M. NEEL
pneel@clausen.com
DANIEL L. POLSBY
dpolsby@clausen.com
10 South LaSalle Street
Chicago, Illinois 60603-1098
312/855-1010
FAX: 312.606.7777


                                                    15
1631397.1
             Case 2:18-cv-01112-JPS Filed 10/24/18 Page 15 of 16 Document 29
            CERTIFICATE OF SERVICE AND NOTICE OF ELECTRONIC FILING

            The undersigned hereby certifies that a true and correct copy of the foregoing was

electronically filed with the Clerk of the Court using the CM/ECF system which sent notification

of such filing to all counsel of record on October 24, 2018.


                                                         Respectfully submitted,

                                                         /sDaniel L. Polsby




                                                    16
1631397.1
             Case 2:18-cv-01112-JPS Filed 10/24/18 Page 16 of 16 Document 29
